469 F.2d 695
Robert Ray STROUP, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 72-3634.
United States Court of Appeals,Fifth Circuit.
Dec. 15, 1972.

Robert Stroup, pro se.
William J. Schloth, U. S. Atty., Macon, Ga., for respondent-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
It is ordered that the petitioner's motion for leave to appeal in forma pauperis is granted, and the judgment below is summarily vacated and the cause remanded for further proceedings on the merits.  Thomas v. United States, 5th Cir. 1972, 460 F.2d 1222; Juelich v. United States, 5th Cir. 1961, 300 F.2d 381.1



1
 It is appropriate to dispose of this case summarily.  See Groendyke Transportation, Inc. v. Davis, 5 Cir., 1969, 406 F.2d 1158